Citation Nr: 1034213	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-37 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the bilateral hips, to include hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, E.R.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to March 
1985, and from June 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran's claims file has since been transferred to the RO in 
Baltimore, Maryland.  The Veteran was afforded a Board hearing, 
held by the undersigned, in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, his claim for 
entitlement to service connection must be remanded for further 
development.  The Veteran claims that he has degenerative joint 
disease of the bilateral hips, which resulted in hip replacement, 
and that this disorder was incurred during active service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, 
arthritis became manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  The Court held 
that, in order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran has demonstrated a current diagnosis for his 
claimed disorder.  A VA outpatient treatment report, dated July 
21, 2004, diagnosed the Veteran with marked degenerative changes 
involving both hips.  

A letter from the Veteran's private provider, dated June 29, 
2010, noted that he had treated the Veteran since October 2004.  
According to the Veteran's physician, the Veteran experienced hip 
pain to such a severity that his mobility was significantly 
impaired.  The Veteran reported multiple hip injuries during his 
period of active service.  The physician opined that it was 
possible that repetitive injuries can result in joint 
degeneration.  See Letter, June 2010.

During the Veteran's June 2010 Board hearing, he testified that 
he developed hip pain while serving as a combat arms infantryman.  
He stated that, although he was in pain, he did not report the 
problem.  See Transcript, p. 3.  He further testified that he 
sought treatment for a bilateral hip disorder within one year of 
separation from service, at Madigan Army Medical Center in 
Seattle, Washington, in 1991.  It was also noted that VA has been 
unable to obtain those records, possibly due to the Veteran's 
name change in or around 1988.  See Transcript, pp. 4, 12, 30.  
The Veteran testified that he also received treatment at the 
American Lake VA Medical Center (VAMC) in Tacoma, Washington, and 
at the Hampton VAMC and Newport News VAMC, both in Virginia.  See 
Transcript, pp. 8, 14.  The Veteran asserted that his bilateral 
hip disorder began during his period of active service, and that 
his symptoms have been continuous since that time.  See 
Transcript, p. 16.  Finally, the Veteran noted that private 
providers have linked his current bilateral hip disorder to his 
period of active service.  See Transcript, p. 10.

As to the Veteran's assertions that he has current disorders 
which were incurred during his period of active service, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service hip pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran has not been shown to be competent to establish an 
etiological nexus between his claimed disorder and either period 
of active duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  Taking into 
account the Veteran's statements in support of his claim and 
recently submitted medical statement, the Veteran's claim for 
service connection should be remanded for a VA examination to 
determine whether his current diagnosis is etiologically-related 
to either period of active service.  

Further, where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  Here, although the Veteran 
testified that attempts have been made to procure VA medical 
records, an additional attempt to obtain records from Madigan 
Army Medical Center in Seattle, Washington, the American Lake 
VAMC in Tacoma, Washington, the Hampton, Virginia VAMC and the 
Newport News, Virginia VAMC should be conducted.  While the 
record contains some records from Madigan and American Lake, 
these records do not relate to the Veteran's claimed disorder.  
As such, additional records may still exist that have not been 
associated with the Veteran's claims file.  Importantly, the 
search should include the Veteran's current name, as well 
as his name prior to a name change in the late 1980's.  On 
remand, all records from each facility, from 1991 through the 
present, should be obtained, to the extent available.  Id.

Finally, the Board notes that the Veteran's record contains 
hearing testimony in which the Veteran stated that he applied for 
disability benefits from the Social Security Administration 
(SSA).  He further stated that the SSA may have possession of VA 
treatment records which are not present within his claims file. 
See Transcript, p. 13.  Although the Veteran testified that he 
was denied SSA benefits, it does not appear that the supporting 
SSA medical records are in the claims file.  While SSA records, 
requested in 2002, have been associated with the record, recent 
SSA evidence may yet be outstanding.  VA has a statutory duty to 
obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).  The Court has held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records should be obtained on remand.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA a copy of the most 
recent Disability Determination and all 
medical records relied upon in the 
decision regarding the Veteran's claim for 
Social Security disability benefits.

2.  The RO/AMC should make another attempt 
to contact Madigan Army Medical Center in 
Seattle, Washington, the American Lake VAMC 
in Tacoma, Washington, the Hampton, 
Virginia VAMC and the Newport News, 
Virginia VAMC, and request copies of the 
Veteran's outstanding treatment records.  
Importantly, the search should include 
the Veteran's current name, as well as 
his name prior to a name change in the 
late 1980's.  All records from each 
facility, from 1991 through the present, 
should be obtained, to the extent 
available.  If any of the pertinent records 
are not available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file.  

3.  Schedule the Veteran for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of his 
degenerative joint disease, bilateral hips, 
to include total hip replacement, and opine 
as to whether any currently-diagnosed hip 
disorder is etiologically-related to either 
period of active service.  After a review 
of the claims folder, to include the 
Veteran's statements in support of his 
claim, the examiner should address the 
following:

Whether it is at least as likely 
as not that any currently 
diagnosed hip disorder is directly 
related to either period of active 
service.  


The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


